DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s)  1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on the combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Status of the Claims
Claim 5 is canceled.  Claim 21 is added.  No new matter.  Claims 1-4, and 6-21 are present for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-12, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2015/0200185) in view of Uchiyama (US 2010/0252937).
	Claim 1, Yu discloses (Fig. 1) a package comprising: 	a substrate (112/114, RDLs/dielectric layer, Para [0019]) comprising a first redistribution structure (top 112, hereinafter “1st”) disposed on (1st is on a top side of core) a front side of a core 114, hereinafter “core”) and a second redistribution structure (bottom 112, hereinafter “2nd”) on a back side of the core opposite the front side of the core (2nd is on bottom side of core opposite top side of core), wherein the substrate is free of active devices (since 112/114 are just conductive and insulating layers, 112/114 is free of active devices); 	a first semiconductor device (102/110, device die/dielectric film, Para [0018], under broadest reasonable interpretation (BRI) considered semiconductor device) disposed on the first redistribution structure (102/110 disposed on 1st), the first semiconductor device electrically connected to the first redistribution structure (102/110 connected to 1st); 	a first encapsulant (120, molding material, Para [0018]) laterally surrounding the first semiconductor device (120 laterally surrounds 102/110); 	a third redistribution structure (116, top-side RDL, Para [0019]) over and physically and directly contacting a top surface of the first semiconductor device (116 is over 102/110 and physically and directly contacts 110), wherein the third redistribution structure is free of solder (116 can be free of solder, Para [0019]); 	an electrical connector (122, through-vias, Para [0020]) extending through the first encapsulant from the first redistribution structure to the third redistribution structure (122 extends through 120 from 1st to 116), wherein a top surface of the electrical connector is level with the top surface of the first semiconductor device (top surface of 122 is level with top surface of 110).	Yu does not explicitly disclose a second semiconductor die disposed directly on the third redistribution structure, the second semiconductor die electrically connected to the third redistribution structure.	However, Uchiyama discloses (Fig. 2A) a second semiconductor die (15, first electronic component, Para [0034]) disposed directly (15 is directly on 31/62) on a third redistribution structure (31/62, electrode pad/via, Para [0054], [0058]), the second semiconductor die electrically connected to 15 is electrically connected to 31/62).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the semiconductor device configuration of Uchiyama as it provides further structures to the integrated device for connecting components such as memory chips for a CPU or GPU (Uchiyama, Para [0036]).	Claim 2, Yu in view of Uchiyama discloses the package of claim 1.	Uchiyama discloses (Fig. 2A) further comprising a third semiconductor die (16, first electronic component, Para [0040]) disposed on the third redistribution structure (16 is disposed on 31/62), the third semiconductor die electrically connected to the third redistribution structure (16 is electrically connected to 31/62, Para [0054]).	Claim 3, Yu in view of Uchiyama discloses the package of claim 1.	Uchiyama discloses (Fig. 2A) further comprising a second encapsulant (18, sealing resin, Para [0038]) at least laterally encapsulating the second semiconductor die (18 laterally encapsulates 15).	Claim 6, Yu in view of Uchiyama discloses the package of claim 1.	Uchiyama discloses (Fig. 2A) wherein the third redistribution structure is planar (at least 31 has a planar shape). 	Claim 7, Yu in view of Uchiyama discloses the package of claim 1.	Yu discloses (Fig. 1) wherein a bottom surface of the electrical connector is level with a surface of the first encapsulant (bottom surface of 122 is level with bottom surface of 120).	Claim 8, Yu discloses (Fig. 1) a package comprising: 	a package substrate (112/114, RDLs/dielectric layer, Para [0019 free of active devices (since 112/114 are just conductive and insulating layers, 112/114 is free of active devices), the package substrate comprising a first redistribution structure (top 112, hereinafter “1st”), a core (middle 114, hereinafter “core”)  below the first redistribution structure (core is below 1st), and a second 112, hereinafter “2nd”)  below the core (2nd is below core); 	a first device die (108/110, semiconductor substrate/dielectric film, Para [0018], under broadest reasonable interpretation (BRI) considered semiconductor device) attached to the first redistribution structure (108/110 is attached to 1st), wherein the first device die is electrically connected to the first redistribution structure by first connectors (108/110 is connected to 1st by metal pillars 106, Para [0018]); 	second connectors (122, through-vias, Para [0020])  attached to the first redistribution structure (122 are attached to 1st), wherein the second connectors are electrically connected to the first redistribution structure (122 are electrically connected to 1st, Para [0020]); 	a first encapsulant (120, molding material, Para [0018])  laterally surrounding the first device die and the second connectors (120 laterally surrounds 108/110 and 122), wherein surfaces of the first device die, the second connectors, and the first encapsulant are level (top surfaces of 110, 122 and 120 are level); 	a third redistribution structure (116, top-side RDL, Para [0019])  extending over the first encapsulant, the first device die, and the second connectors (116 extends over 120, 108/110, and 122), wherein the third redistribution structure directly contacts the first encapsulant (116 directly contacts top surface of 120), wherein a first side of the third redistribution structure is electrically connected to the second connectors (bottom side of 116 is electrically connected to 122) , wherein the third redistribution structure comprises a conductive line directly contacting one of the second connectors (116 directly contacts 122 through lower 116s), the third redistribution structure being free of solder (116 can be free of solder, Para [0019]).	Yu does not explicitly disclose a second device die attached directly to a second side of the third redistribution structure that is opposite the first side, wherein the second device die is electrically connected to the third redistribution structure.15, first electronic component, Para [0034]) attached directly to a second side (15 directly attached to a top side of 31/62) of a third redistribution structure (31/62, electrode pad/via, Para [0054], [0058]) that is opposite a first side (bottom side of 31/62), wherein the second device die is electrically connected to the third redistribution structure (15 is electrically connected to 31/62).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the semiconductor device configuration of Uchiyama as it provides further structures to the integrated device for connecting components such as memory chips for a CPU or GPU (Uchiyama, Para [0036]).	Claim 9, Yu in view of Uchiyama discloses the package of claim 8.	Yu discloses (Fig. 1) wherein a surface of the first device die that faces the first redistribution structure is vertically separated from the first redistribution structure (bottom surface of 108 that faces 1st is vertically separated from 1st).	Claim 10, Yu in view of Uchiyama discloses the package of claim 8.	Yu discloses (Fig. 1) wherein the first encapsulant laterally surrounds each of the first connectors (120 laterally surrounds each 106).	Claim 11, Yu in view of Uchiyama discloses the package of claim 8.	Yu in view of Uchiyama does not explicitly disclose wherein the second device die overlaps the first device die.	However, Uchiyama discloses (Fig. 2A) wherein a second device die (top 15, first electronic component, Para [0034]) overlaps (top 15 overlaps bottom 15) a first device die (bottom 15).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for stacked dies to overlap as it allows for easy aligning and can reduce the lateral size of the overall package.Claim 12, Yu in view of Uchiyama discloses the package of claim 8.	Uchiyama discloses (Fig. 2A) further comprising a second encapsulant (18, sealing resin, Para [0054]) laterally surrounding the second device die (18 laterally surrounds 15).	Claim 15, Yu discloses (Fig. 1) a package comprising: 	a first device die (102/110, device die/dielectric film, Para [0018], under broadest reasonable interpretation (BRI) considered semiconductor device) on a first side (102/110 on top side of 112/114) of a package substrate (112/114, RDLs/dielectric layer, Para [0019, the package substrate comprising a back side redistribution structure (bottom 112, hereinafter “2nd”), a front side redistribution structure (top 112, hereinafter “1st”), and a core (middle 114, hereinafter “core”)  interposed between the back side redistribution structure and the front side redistribution structure (core is interposed between 2nd and 1st), the package substrate being free of active devices (since 112/114 are just conductive and insulating layers, 112/114 is free of active devices), wherein the first device die is laterally encapsulated (102/110 is laterally encapsulated by 120) by a first encapsulant (120, molding material, Para [0018]); 		electrical connectors (122, through-vias, Para [0020])  on the first side of the package substrate (122 are on top side of 112/114), wherein the electrical connectors are laterally encapsulated by the first encapsulant (122 are laterally encapsulated by 120), wherein the electrical connectors have a full height that is the same as a full height of the first encapsulant (122 have same full height as 120); 	a redistribution structure (116, top-side RDL, Para [0019]) extending over and physically contacting the first encapsulant, the electrical connectors, and the first device die (116 extends over and physically contacts 120, 122 and 110) , wherein a top surface of the redistribution structure is level (top surface of 116 is level), wherein the redistribution structure is free of solder (116 can be free of solder, Para [0019]).	Yu does not explicitly disclose a second device die directly contacting the top surface of the redistribution structure by direct metal-to-metal bonding, wherein the second device die is electrically 15, first electronic component, Para [0034]) directly contacting the top surface (15 directly contacts top surface of 31/62) of a redistribution structure (31/62, electrode pad/via, Para [0054], [0058]),  by direct metal-to-metal bonding (31/62 directly contacts metal of 15), wherein the second device die is electrically connected (15 is connected to 23 through 31/62) to at least one electrical connector (23, through electrodes, Para [0079]) by the redistribution structure; and 	a third device die (16, electronic component, Para [0084]) attached to the top surface of the redistribution structure laterally adjacent to the second device die (16 is attached to top surface of 31/62 and is laterally adjacent 15).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the semiconductor device configuration of Uchiyama as it provides further structures to the integrated device for connecting components such as memory chips for a CPU or GPU (Uchiyama, Para [0036]).	Claim 16, Yu in view of Uchiyama discloses the package of claim 15, wherein the redistribution structure extends vertically from the first device die to the second device die (116 of Yu would extend from 102/110 to 15 of Uchiyama in combination).
	Claim 17, Yu in view of Uchiyama discloses the package of claim 15.	Uchiyama discloses (Fig. 2A) further comprising a second encapsulant (18, sealing resin, Para [0084]), wherein the second encapsulant at least laterally encapsulates the second device die and at least laterally encapsulates the third device die (18 laterally encapsulates 15 and 16).	Claim 18, Yu in view of Uchiyama discloses the package of claim 15.
116s are level to each other).
	Claim 20, Yu in view of Uchiyama discloses the package of claim 15.
	Yu discloses (Fig. 1) wherein a top surface of the first device die and a top surface of the first encapsulant are level (top surface of 110 and top surface of 120 are level).

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2015/0200185) in view of Uchiyama (US 2010/0252937) in further view of Zhai (US 2015/0171063).	Claim 4, Yu in view of Uchiyama discloses the package of claim 1.	Yu in view of Uchiyama does not explicitly disclose further comprising a heat spreader adhered to the second semiconductor die.	However, Zhai discloses (Fig. 2) a heat spreader (380, heat spreader, Para [0024]) adhered to (380 adhered to 410) a second semiconductor die (410, die, Para [0021]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the heat spreader of Zhai as it reduces hot spots and increase the lifetime and performance of electronic components (Zhai, Para [0026]).	Claim 13, Yu in view of Uchiyama discloses the package of claim 8.	Yu in view of Uchiyama does not explicitly disclose further comprising a heat spreader adhered to the second device die.
	However, Zhai discloses (Fig. 2) a heat spreader (380, heat spreader, Para [0024]) adhered to (380 adhered to 410) a second device die (410, die, Para [0021]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the heat spreader of Zhai as it reduces hot spots and increase the lifetime and performance of electronic components (Zhai, Para [0026]).Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2015/0200185) in view of Uchiyama (US 2010/0252937) in further view of Xu (US 2007/0278635).	Claim 14, Yu in view of Uchiyama discloses the package of claim 8.	Yu in view of Uchiyama does not explicitly disclose wherein the second connectors each comprise solder.	However, Xu discloses through-vias comprising solder material (Para [0013]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Xu, including the specific material of the through-via to the teachings of Yu. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as through-via material. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.	The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a " well-known material that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference.  In re Leshin, 125 USPQ 416 (CCPA 1960). See MPEP 2144.07. 
	Claim 19, Yu in view of Uchiyama discloses the package of claim 15.	Yu in view of Uchiyama does not explicitly disclose wherein the electrical connectors each comprise solder.	However, Xu discloses through-vias comprising solder material (Para [0013]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Xu, including the specific material of the through-via to the teachings of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.	The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a " well-known material that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference.  In re Leshin, 125 USPQ 416 (CCPA 1960). See MPEP 2144.07.
	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2015/0200185) in view of Uchiyama (US 2010/0252937) in further view of Wark (US 2006/0046475).	Claim 21, Yu in view of Uchiyama discloses the package of claim 1.	Yu in view of Uchiyama does not explicitly disclose wherein the electrical connector has curved sidewalls.	However, Wark disclose that the cross-section shape of through-vias may be a shape with a curved sidewall such as an oval or tear-drop (Para [0043]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the curved sidewall of Wark as it is a common configuration for through-via shapes known to one in the art (see Wark, Para [0043]).	
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/G.G.R/Examiner, Art Unit 2819